Citation Nr: 1640890	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the rating from 10 percent to noncompensable (zero percent) for service-connected right thumb arthritis, effective February 1, 2010, was proper.

2. Whether the reduction in the rating from 30 percent to 10 percent for service-connected pseudofolliculitis barbae with acne vulgaris, effective February 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating for his service-connected right thumb arthritis from November 1, 2000, to February 1, 2010, a period of more than five years.

2.  The November 2009 rating decision that reduced the Veteran's disability rating for his service-connected right thumb arthritis from 10 percent to zero percent, effective February 1, 2010, failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, and the April 2012 statement of the case failed to consider the provisions of 38 C.F.R. § 3.344.

3.  The Veteran was in receipt of a 30 percent rating for his service-connected pseudofolliculitis barbae with acne vulgaris from April 12, 2007, to February 1, 2010.

4.  The evidence of record at the time of the November 2009 rating decision did not disclose an improvement in the Veteran's ability to function under the ordinary conditions of life and work as a result of his service-connected pseudofolliculitis barbae with acne vulgaris to warrant reduction of the 30 percent rating to a 10 percent rating, from February 1, 2010.


CONCLUSIONS OF LAW

1.  Since the reduction of the rating for service-connected right thumb arthritis from 10 percent to noncompensable was not in accordance with applicable law and regulations, the criteria for restoration of the 10 percent rating, effective February 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, (2015).

2.  Since the reduction of the rating for service-connected facial acne with scars and keloid acne on the chest from 30 percent to a 10 percent rating was improper, the restoration of the 30 percent disability rating from February 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.13, 4.118, Diagnostic Code 7800-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's claims is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, the Board notes that, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015).  

In the instant case, the reduction from 10 percent to noncompensable for the Veteran's right thumb arthritis, and the reduction from 30 percent to 10 percent for his pseudofolliculitis barbae with acne vulgaris, reduced his overall compensation from 90 percent to 80 percent.  Thus, 38 C.F.R. § 3.105(e) is applicable.  Nevertheless, in this case, the Board finds that the AOJ complied with § 3.105(e) in that the Veteran was informed of the proposed action in an August 2008 rating decision that set forth the material facts and reasons for the proposal.  In an attached letter, he was notified of his opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the November 2009 rating decision on appeal, which decreased his 10 percent rating for right thumb arthritis to noncompensable, and his 30 percent rating for pseudofolliculitis barbae with acne vulgaris to 10 percent, effective February 1, 2010.

For reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a Veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

A.  Right Thumb Disability

Historically, a November 2000 rating decision granted service connection for arthritis of the right thumb with residual fracture of the right ring finger, and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective November 1, 2000, based on objective evidence of arthritis and painful motion.

In March 2008, the Veteran filed a claim for an increased rating for his service-connected right thumb arthritis.

An August 2008 rating decision proposed to reduce the Veteran's rating for his service-connected right thumb arthritis.  The AOJ based its decision on a May 2008 VA examination which found that an angulation of 10 degrees in the metacarpophalangeal joint.  The examiner noted that there was no gap between the thumb pad and the tips of his fingers on the attempted opposition of the thumb to the fingers, and there was no gap between the fingers and proximal transverse crease.  The examiner noted decreased strength for pushing, pulling, and twisting, and that the Veteran's thumb was too painful to grasp for a handshake.  Other significant findings included swelling at the metacarpophalangeal joint, tenderness to palpation, some limitation of movement, and a noticeable decreased strength in grasp compared to the left hand.  The examiner also noted that his right thumb arthritis caused problems with employment activities and activities of daily living.

In August 2009, the Veteran underwent another VA examination.  He reported trouble opening jars, as well as experiencing pain every day.  The examiner noted an enlarged joint, and increased weakness in the right hand. The examiner noted that there was no gap between the thumb pad and the tips of his fingers on the attempted opposition of the thumb to the fingers, and there was no gap between the fingers and proximal transverse crease.  Upon examination, the examiner noted pain throughout both active and passive motion, as well as pain following repetitive use.  The Veteran's right thumb arthritis was found to cause significant effects on his occupation and usual daily activities.

Based on the May 2008 and August 2009 VA examination reports, as well as his VA and private treatment records, the AOJ reduced the rating for the Veteran's right thumb arthritis from 10 percent to zero percent (noncompensable), effective February 1, 2010.

Because the Veteran's 10 percent rating was in effect since November 1, 2000, it had been in effect for more than five years at the time of the November 2009 rating decision.  Therefore, 38 C.F.R. § 3.344 (a) and (b) are applicable.  However, review of the November 2010 rating decision reveals that the AOJ failed to adequately consider, and provide notice of, the provisions of 38 C.F.R. § 3.344.  Furthermore, while the April 2012 statement of the case included the language of 38 C.F.R. § 3.344, it does not reflect consideration of that section.  Specifically, both November 2009 rating decision and the April 2012 statement of the case fail to address whether the May 2008 and August 2009 VA examinations were as full and complete as the examination upon which the original rating was established.  Additionally, the November 2009 rating decision and the April 2012 statement of the case fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent disability rating for the Veteran's service-connected right thumb arthritis is restored, effective February 1, 2010.  

Given the outcome warranted in view of these procedural defects, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.  The Board nonetheless notes that, both the May 2008 and August 2009 VA examination reports indicated that the Veteran suffered from arthritis in his right thumb, and that he experienced painful motion, weakened strength, and additional pain following repetitive use.  These symptoms would still warrant a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

B.  Pseudofolliculitis Barbae and Acne Vulgaris

Service connection was granted for pseudofolliculitis barbae, and assigned a 10 percent disability rating, effective November 1, 2000, based on evidence of moderate disfigurement, including thick papular lesions scattered across his beard area.  Service connection was also granted for acne vulgaris, and assigned a noncompensable disability rating, effective November 1, 2000, because examination of the very widely scattered blackheads across his back, anterior chest, and shoulders, failed to reveal evidence of exfoliation, exudation, or itching involving an exposed surface or extensive area.

In April 2007, the Veteran filed a claim for an increased rating for his service-connected pseudofolliculitis barbae and his service-connected acne vulgaris.  In a July 2007 rating decision, AOJ combined his pseudofolliculitis barbae and acne vulgaris into one service-connected disability, pseudofolliculitis barbae with acne vulgaris, and increased his disability rating to 30 percent, effective April 12, 2007, under Diagnostic Code 7800-7806.  The rating decision was based on a May 2007 VA examination report that found that his pseudofolliculitis barbae covered 30 percent of the Veteran's exposed skin.  With regard to his acne vulgaris, the examiner noted that such was superficial and covered 40 percent or more of his face and neck; the examiner noted that no other areas where affected.  The examiner also noted that 25 percent of his exposed skin was affected by his acne vulgaris.

Under Diagnostic Code 7800 burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck warrant a 10 percent evaluation when one characteristic of disfigurement is present. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Under Diagnostic Code 7806, a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or the exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or the exposed areas affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or the exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, Diagnostic Code 7806 directs that the skin disability may alternatively be rating as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.

In November 2007, the Veteran filed a claim for an increased rating for his service-connected acne vulgaris.  The Veteran argued that his service-connected acne vulgaris and pseudofolliculitis barbae were separate disabilities, and that his acne vulgaris had worsened.

An August 2008 rating decision proposed to reduce the Veteran's rating for his service-connected pseudofolliculitis barbae and acne vulgaris.  The AOJ based its decision on a December 2007 VA examination of both his acne vulgaris and pseudofolliculitis barbae.  The examiner noted that there was no change in condition since the May 2007 VA examination.  With regard to his acne, the examiner noted that he had been using Accutane for three years and that his condition had improved.  Symptoms included intermittent outbreaks of papules and oily skin.  With regard to his pseudofolliculitis barbae, the examiner noted that the condition is constant, and that symptoms included papules on his beard area.  The examiner addressed the Veteran's topical and systemic treatment for his acne vulgaris, and noted that his treatment did not include steroids or immunosuppressives.  The Veteran stated that he did not have information on his treatment for pseudofolliculitis barbae because the claim was only for acne vulgaris only.  The examiner referred to the May 2007 VA examination in which the Veteran reported using topical lidocaine prior to shaving.

Upon examination, the Veteran's acne vulgaris was noted to be superficial and covered less than 40 percent of his face and neck, and less than one percent of the total body area.  His pseudofolliculitis barbae manifested as papular lesions on his facial hair area.  The examiner noted that approximately five percent of the exposed skin was affected, and less than one percent of the Veteran's total body area was affected.  There was no functional impairment caused by either skin condition.

In an October 2008 treatment record, the Veteran was evaluated for his acne and his pseudofolliculitis barbae.  He reported problems with his job because his pseudofolliculitis barbae prevented him from shaving every day.  Upon examination there were lesions on his cheeks, including short gray hairs and follicular based erythematous papules; lesions along the jaw line, including follicular-based papules; and lesions on the anterior neck, including follicular-based violaceous papules and short gray hairs.  The Veteran was ordered to shave only every two to three days.

In August 2009, the Veteran underwent another VA examination; however, the examination only addressed his acne vulgaris.  He stated that his condition had remained constant, and that his symptoms included pimples and black heads.  The examiner noted that acne vulgaris required constant treatment, but that none of his treatment included corticosteroids or immunosuppressive.  The examiner noted that the Veteran's acne was superficial, that is covered less than 40 percent of his face and neck, and that less than five percent of his exposed areas and his total body areas were affected.  The examiner noted multiple black heads and clogged pores on his checks.

Based upon the evidence of record at the time of the November 2009 rating decision, the Board concludes that the reduction in the assigned disability rating for the Veteran's pseudofolliculitis barbae with acne vulgaris from 30 percent to 10 percent, effective February 1, 2010, was not proper because the evidence available at the time of the November 2009 rating decision failed to reveal an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, supra; 38 C.F.R. § 3.344(c).  Therefore, restoration of the 30 percent rating is appropriate.

Initially, the Board notes that the December 2007 VA examination failed to demonstrate that the Veteran's pseudofolliculitis barbae had actually improved.  Specifically, despite the conclusion that his pseudofolliculitis barbae covered less than five percent of his exposed areas, the examiner noted that there had been no change in his condition since the May 2007 VA examination.  Moreover, although the examiner noted that his acne vulgaris had improved, the examiner noted that his pseudofolliculitis barbae had remained constant.  With regard to the August 2009 VA examination, although the examination report addresses the symptomatology associated with his acne vulgaris, it does not address the symptoms associated with his pseudofolliculitis barbae.  Specifically, the examination report does not address the area affected by his pseudofolliculitis barbae; whether it had improved, worsened, or stayed the same since the December 2007 VA examination; or the functional effects associated with his pseudofolliculitis barbae, including the impact that his pseudofolliculitis barbae had on his employment or daily activities.  Furthermore, the Board notes that a March 2012 VA examination reported numerous blackheads and hyperpigmented tiny spots, 30 to 40 tiny holes at the cheeks and neck, and tiny raised bumps at the neck and lower cheeks consistent with pseudofolliculitis barbae and acne.  As a result, the Board finds that the evidence available at the time of the November 2009 rating decision failed to demonstrate an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

In sum, the Board finds that the reduction of the schedular disability rating for the Veteran's service-connected pseudofolliculitis barbae and acne vulgaris was improper based upon the weight of the evidence available at the time of the decision.


ORDER

Restoration of the 10 percent rating for service-connected right thumb arthritis, from February 1, 2010, is granted.

Restoration of the 30 percent rating for service-connected pseudofolliculitis barbae and acne vulgaris, from February 1, 2010, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


